DETAILED ACTION
This communication is responsive to the amendment to the IDS filed March 7, 2022 and the amendment to the Specification filed March 8, 2022.
Claims 1-16 remain ALLOWED.

Information Disclosure Statement
The references cited in the IDS filed March 7, 2022 have been considered.

Specification
The disclosure is objected to because of the following informalities:
The amended Specification filed March 8, 2022 remains unacceptable because the subscripts in the formulae are unreadable.  The examiner asks that Applicant file an amended Specification that clearly sets forth the compounds, including the subscripts.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 are allowed for the reasons set forth in the Notice of Allowance dated February 23, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763